DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 2/17/2021.  Claims 1, 3-9 and 11-15 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Drawings

The drawings were received on 3/3/2021.  These drawings are acceptable per the supplemental amendment filed on 3/3/2021.  Correspondingly, the drawings received on 2/17/2021 are NOT acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, JR. et al. (US2014/0137598) in view of Iwase et al. (US2012/0003916).

Regarding Claim 1, Fleming teaches a refrigerated transport container [10; fig 2] comprising: a cargo space [12] for containing an interior gas [at least cooling air; 0023]; a gas transfer membrane [42; at least adsorbent material of module 40; fig 2] the gas transfer membrane in communication with a gas exchange portion of an exterior gas pathway [at least airflow 44; 0027; fig 2];
a heater [37] upstream of the gas exchange portion of the exterior gas pathway [44] to heat the exterior gas flow [0032; fig 2]. 
Fleming does not explicitly teach where the gas transfer membrane is configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion of an exterior gas pathway; 
an air mover configured to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane; and 
a flow controller configured to selectively activate the air mover to control transfer of a controlled component gas across the gas transfer membrane.
However, Iwase teaches a ventilation device with a permeable membrane unit [fig 1] having a gas transfer membrane [24] configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion [22] of an exterior gas pathway [0027-0030]; an air mover [25] configured to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane [0040]; and a flow controller [50] configured to selectively activate the air mover to control transfer of a controlled component gas across the gas transfer membrane [0043].

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fleming to  have where the gas transfer membrane is configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion of an exterior gas pathway; an air mover configured to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane; and a flow controller configured to selectively activate the air mover to control transfer of a controlled component gas across the gas transfer membrane in view of the teachings of Iwase in order to control the concentration of a predetermined gas easily and accurately.

Regarding Claim 8, Fleming teaches a method of operating a refrigerated transport container [0002; fig 2], the refrigerated transport container including: a cargo space [12] for containing an interior gas [0023]; a gas transfer membrane [at least adsorbent material 42 of module 40; fig 2] the gas transfer membrane in communication with a gas exchange portion of an exterior gas pathway [at least airflow 44; 0027; fig 2];
a heater [37] upstream of the gas exchange portion of the exterior gas pathway [44] to heat the exterior gas flow [0032; fig 2] and heating exterior gas upstream of the gas exchange portion of the exterior gas pathway using the heart [0032].
Fleming does not explicitly teach where the gas transfer member has a gas transfer membrane is configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space 
However, Iwase teaches a ventilation device with a permeable membrane unit [fig 1] having a gas transfer membrane [24] configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion [22] of an exterior gas pathway [0027-0030]; an air mover [25] configured to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane [0040]; and a flow controller [50] configured to selectively activate the air mover to control transfer of a controlled component gas across the gas transfer membrane [0043]; causing the air mover to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane [0040].  Iwase teaches that it is known in the field of endeavor of refrigeration that this arrangement controls the concentration of a predetermined gas easily and accurately [0014].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fleming to have a gas transfer membrane configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion of an exterior gas pathway; an air mover configured to drive an exterior gas flow along the exterior gas pathway for gas transfer over the membrane; and a flow controller configured to selectively activate the air mover to control transfer of 

Regarding Claim 11, Fleming, as modified, teaches a refrigerated transport container [10; fig 2] comprising: a cargo space [12] for containing an interior gas [0023]; a gas transfer membrane [at least adsorbent material 42 of module 40; fig 2] the gas transfer membrane in communication with a gas exchange portion of an exterior gas pathway [at least airflow 44; 0027; fig 2]; a heater [37] upstream of the gas exchange portion of the exterior gas pathway [44] to heat the exterior gas flow [0032; fig 2].
Fleming does not explicitly teach where the gas transfer membrane is configured to transfer component gases at different rates, the gas transfer membrane having an interior side to receive interior gas from the cargo space and an exterior side in communication with a gas exchange portion of an exterior gas pathway.
However, Iwase teaches a ventilation device with a gas transfer unit [fig 1] having a gas transfer membrane [24] configured to transfer component gases at different rates, the gas transfer membrane having an interior side [23] to receive interior gas from a space and an exterior side [22] in communication with a gas exchange portion of an exterior gas pathway [0027-0030; fig 1]. Iwase teaches that it is known in the field of endeavor of refrigeration that this arrangement controls the concentration of a predetermined gas easily and accurately [0014].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fleming to have where the gas transfer member has a gas transfer membrane configured to transfer component gases at different rates, the gas transfer 

Regarding Claim 12, Fleming, as modified, teaches the invention of Claim 11 above and Iwase teaches an air mover [25] configured to drive exterior gas along the exterior gas pathway [0040].

Claims 3, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, JR. et al. (US2014/0137598) and Iwase et al. (US2012/0003916) as applied to claim 1 above, and further in view of Asai et al. (JP2016008740A).

Regarding Claim 3, Fleming, as modified, teaches the invention of Claim 2 above but does not explicitly teach a heater controller operating the heater vary heat input to the exterior gas flow based on monitoring a temperature of exterior gas.
However, Asai teaches an air conditioner [0001] having a  heater controller [12] operating heater [H1, H2] to vary heat input to an exterior gas flow [inlet air] based on monitoring a temperature of exterior gas [0008; 0020] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the capacity of the heater according to the load of the outside air temperature [0008].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fleming to have 

Regarding Claim 13, Fleming, as modified, teaches the invention of Claim 11 above but does not explicitly teach a heater controller configured to control the heater to raise the temperature of the exterior gas by a threshold increase.
However, Asai teaches an air conditioner [0001] having a  heater controller [12] operating a heater [H] to raise the temperature of the exterior gas by a threshold increase [0018-0024; fig 3; where temperature of air appears to be incrementally increased] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the capacity of the heater according to the load of the outside air temperature [0008].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fleming to have a heater controller operating the heater to raise the temperature of the exterior gas by a threshold increase in view of the teachings of Asai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control the capacity of the heater according to the load of the outside air temperature.

Regarding Claim 14, Fleming, as modified, teaches the invention of Claim 11 above and Asai teaches a heater controller [12] operating the heater [H] to vary heat input to the exterior gas flow based on monitoring a temperature of the exterior gas [0008; 0020].

Regarding Claim 15, Fleming, as modified, teaches the invention of Claim 13 above and Asai teaches a temperature sensor [5] configured to monitor a temperature of exterior gas conveyed along the exterior gas pathway [0020].

Claim 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, JR. et al. (US2014/0137598) and Iwase et al. (US2012/0003916) as applied to claim 1 above, and further in view of Tajima et al. (US2018/0224145).

Regarding Claim 4, Fleming, as modified, teaches the invention of Claim 1 above and Iwase teaches a gas exchange chamber [21] separated from the cargo space [0025; fig 1]; wherein the gas transfer membrane [24] is provided in the gas exchange chamber so as to divide the gas exchange chamber into a first volume in communication with the interior side of the gas transfer membrane and a second volume in communication with the exterior side of the gas transfer membrane [As modified above see the rejection of Claim 1 for detailed discussion] and where there are two openings in the gas exchange chamber [implicit at 0041 and fig 1 where interior airflow enters the chamber 21 an inlet at fan 26 and exits at the opposite end of the chamber].  Fleming does not tech where at least one of the openings being provided with a respective exchange valve to selectively permit and prevent an exchange flow of interior gas from the cargo space through the first volume for gas transfer at the gas transfer membrane; 
However, Tajima teaches an air conditioning system that controls carbon dioxide in the air [0001] having two openings [at least the openings at valves 41, 42] in a gas exchange chamber [at least the adsorbing unit of fig 2] where at least one of the openings being provided with a respective exchange valve [41, 42] to selectively permit and prevent a flow of air through an absorbing portion [50; 0028-0030]; and an exchange controller [20] configured to open and close the exchange valve [41, 42; 0028-0030] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the flow rate of air through the absorbing portion based on a concentration of carbon dioxide [0007].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fleming to have where at least one of the openings being provided with a respective exchange valve to selectively permit and prevent an exchange flow of interior gas from the cargo space through the first volume for gas transfer at the gas transfer membrane; and an exchange controller configured to open and close the exchange valve to control gas transfer between interior gas and exterior gas over the membrane in view of the teachings of Tajima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control the flow rate of air through the absorbing portion based on a concentration of carbon dioxide.
Additionally, the limitation "...to control gas transfer between interior gas and exterior gas over the membrane," recited in the claim has been considered a recitation of 

Regarding Claim 5, Fleming, as modified, teaches the invention of Claim 4 above and Fleming teaches an evaporator heat exchanger [28] for receiving a return flow of interior gas from the cargo space [0025]; an evaporator fan [30] to drive the return flow [0025]; wherein the evaporator fan is configured to drive the exchange flow through the first volume [As modified above, see the rejection of Claim 1 above where the first volume has been defined by the prior art; 0025].

Regarding Claim 6, Fleming, as modified, teaches the invention of Claim 5 above and Tajima teaches wherein the openings [41, 42] in the partition are configured so that in use the exchange flow [air] branches from and re-joins the return [main air] flow [0028-0030; fig 2].

Regarding Claim 7, Fleming, as modified, teaches the invention of Claim 4 above and Tajima teaches wherein the exchange controller [20] is configured to switch between at least: an idle mode in which the exchange controller operates at least one exchange valve [41, 42] to be closed to prevent the exchange flow of air [interior gas from the cargo space] through the first volume [portion 50; 0028-0030]; and an active mode in which the exchange controller operates the or each exchange valve [41, 42] to be open to permit the exchange flow of [air interior gas from the cargo space] through the first volume [portion 50; 0028-0030]; wherein the flow controller [20] operates the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, JR. et al. (US2014/0137598) and Iwase et al. (US2012/0003916) as applied to claim 8 above, and further in view of Roscioli (US2007/0193132).

Regarding Claim 9, Fleming, as modified, teaches the invention of Claim 8 above but does not explicitly teach activating the air mover in response to determining that a level of the controlled component gas in the cargo space is at or above an exchange threshold, and deactivating the air mover in response to determining that a level of the controlled component gas in the cargo space is at or below a deactivation threshold.
However, Roscioli teaches a method of controlling a fan [0106; fig 27] that activates air mover [fan 46] in response to determining that a level of the controlled component gas in a space is at or above a threshold [0106], and deactivating the air mover [fan 46] in response to determining that a level of the controlled component gas in the space is at or below a deactivation threshold [0106] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the fan in response to a sensed carbon dioxide level [0106].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fleming to activate the air mover in response to determining that a level of the controlled component gas in the cargo space is at or above a threshold, and deactivating the air .

Response to Arguments

On pages 8-9 of the remarks, Applicant argues with respect to Claims 1, 8 and 11 that Fleming, JR. et al. (US2014/0137598, hereinafter “Fleming”) does not teach " a heater upstream of the gas exchange portion of the exterior gas pathway to heat the exterior gas flow."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is reminded that claims 1, 8 and 11 are rejected under 35 USC 103(a) where Fleming teaches a heater [37] upstream of the gas exchange portion of the exterior gas pathway [44] to heat the exterior gas flow [0032; fig 2; where it is apparent that an error in fig 2 does not show a label 37 of the heater....notwithstanding, the disclosure in 0032 explicitly teaches a heater that preheats an exterior gas flow 44 prior to the air entering the modified gas exchanger portion 40]. Accordingly, the rejection is maintained.
For at least the reasons above, Claims 1, 3-9 and 11-15 remain rejected.

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763